Citation Nr: 0822986	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  06-21 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral shin 
stress fractures.

2.  Entitlement to service connection for bunions.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The veteran had active service from November 1993 to August 
2000 and periods of service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefits sought on appeal.

The issue of entitlement to service connection for bunions is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The available service medical records, to include a 
report of a separation from service examination, are negative 
for any findings that were attributed to a stress fracture of 
either shin. 

2.  The post-service medical evidence, to include out-patient 
clinic records, shows no diagnosis of a stress fracture of 
either shin or residuals of same.


CONCLUSION OF LAW

Service connection for claimed bilateral shin stress 
fractures is not warranted.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Complete VCAA-compliant notice was sent in November 2005 and 
May 2006 and the claim was readjudicated in a June 2006 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

Regarding the duty to assist, VA has obtained some service 
treatment records and assisted the veteran in obtaining 
evidence.  The Board does acknowledge that the veteran's 
complete service treatment records are not associated with 
the claims file and that the veteran has been informed of 
their unavailability. A Formal Finding on the Unavailability 
of Service Records was made in January 2006.  Under these 
circumstances, the Board must employ a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the- doubt rule.  See Cromer v. 
Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991); accord Russo v. 
Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent 
does "not establish a heightened 'benefit of the doubt,' only 
a heightened duty of the Board to consider applicability of 
the benefit of the doubt rule, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed").  

The available service medical records, to include a report of 
a separation examination, are negative for any findings that 
were attributed to a stress fracture of either shin.  The 
post-service medical records, to include out-patient clinic 
records and a report of a VA examination dated in October 
2007, show no stress fracture of either shin or residuals of 
same.  Under these circumstances, a VA examination is not 
necessary to decide the claim for service connection.  That 
is, in the absence of any service or post-service medical or 
X-ray evidence of the disability at issue, there is no duty 
to provide an examination or medical opinion.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
All known and available records relevant to the issue on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service during peacetime.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for bilateral 
shin stress fractures.  As noted above, because the veteran's 
complete service treatment records are unavailable for 
review, there is a heightened duty for the Board to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  See Cromer v. Nicholson, 19 Vet. 
App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); accord Russo v. Brown, 9 Vet. App. 46, 
51 (1996).  However, this special duty does not require any 
"burden- shifting" analysis with respect to the veteran's 
claim.  Cromer v. Nicholson, 455 F.3d 1346, 1345-46 (Fed. 
Cir. 2006) (holding no adverse presumption attaches to 
service connection claim against the government when 
veteran's SMRs are destroyed in a fire).

The available service medical records, to include a report of 
his discharge examination, are negative for any findings that 
were attributed to a stress fracture of either shin.  The 
post-service medical evidence is also negative for any 
pertinent abnormal findings.  This latter evidence includes 
out-patient clinic records and a report of an October 2007 VA 
examination.  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Because the medical 
evidence does not show a current diagnosis of a stress 
fracture of either shin, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection.

As the overwhelming preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine does not apply 
to the instant case.  38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").  Accordingly, service connection for bilateral 
shin stress fractures is not warranted.


ORDER

Service connection for bilateral shin stress fractures is 
denied.


REMAND

With respect to the veteran's claim for service connection 
for bunions, current medical evidence shows that she has been 
diagnosed as having hallux valgus with bunion deformity and 
that she has a history of a right foot bunionectomy.  The 
veteran reported that the bunions had been present for some 
time.  Given the fact that her service treatment records are 
incomplete, any information provided by the veteran should be 
afforded a heightened benefit of the doubt.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The veteran should be asked to 
report any treatment for her feet during service and any 
problems that she had with the feet during and after service.  

The law requires that VA afford the veteran a medical 
examination or obtain a medical opinion when necessary to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Given the incomplete service treatment 
records, the fact that the veteran has a current diagnosis of 
a foot disorder, the lack of examination for the specific 
disorder of which the veteran complains and her relatively 
recent service, the Board finds that there is a duty to 
provide an examination and a medical opinion addressing the 
contended causal relationship.  Id.; 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide a written 
statement detailing any treatment the 
veteran received for her feet during 
service, and any problems she had with her 
feet during and after service. 

2.  When the above development is 
completed and any available evidence 
identified by the veteran is obtained, the 
entire claims file must be made available 
to the appropriate VA examiner.  Pertinent 
documents should be reviewed. The examiner 
should conduct a complete history and 
physical.  All appropriate diagnoses for 
the veteran's feet should be assigned.  

Following a review of the relevant medical 
evidence in the claims file and the 
clinical evaluation, the examiner is 
requested to address the following 
question:

Is it at least as likely as not 
(i.e. a 50% or greater degree of 
probability) that any foot disorder 
that is currently present began 
during service or is causally linked 
to any incident of service?  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is medically sound to find 
in favor of causation as to find against 
causation.  More likely and as likely 
support the contended causal relationship; 
less likely weighs against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the clinician is unable to answer the 
question presented without resort to 
speculation, he or she should so indicate.

3.  After completion of any additional 
development deemed necessary, the RO 
should readjudicate the claim, considering 
all the evidence of record.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and her 
representative with an appropriate 
supplemental statement of the case and an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


